DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The 8/12/2022 "Reply" elects without traverse and identifies claims 1-16 as being drawn to Invention I.  Accordingly, Examiner has withdrawn claims 17-26 from further consideration as being drawn to a non-elected invention.  See, for example, 37 CFR § 1.142(b).
The 7/20/2022 restriction requirement is proper, is maintained, and is hereby made final.
This application is in condition for allowance except for the presence of claims 17-26 directed to an invention non-elected without traverse.  Accordingly, claims 17-26 have been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Cancel claims 17-26.
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art generally discloses (see US Pub. No. 2015/0270207, FIGs. 7-11) a method of clip soldering, comprising: placing a first metal clip (400) over the first side of the first semiconductor die (210/230), applying solder paste (454) to a first side of a first semiconductor die; the first metal clip having a plurality of slots (452/456) dimensioned so as to take up some of the solder paste; and reflowing the solder paste to form a soldered joint between the first metal clip and the first semiconductor die, wherein the solder paste at least partly retracts from the slots during the reflowing to form part of the soldered joint.
Regarding claims 1-13, the prior art failed to disclose or reasonably suggest the claimed method of clip soldering particularly characterized by: applying solder paste to a first side of a first semiconductor die; placing a first metal clip over the first side of the first semiconductor die with the solder paste, the first metal clip having a plurality of slots dimensioned so as to take up at least 10% of the solder paste when the first metal clip is pressed toward the first semiconductor die; pressing the first metal clip toward the first semiconductor die, wherein at least 10% of the solder paste is forced into the slots by the pressing.
Regarding claims 14-16, the prior art failed to disclose or reasonably suggest the claimed method of batch producing semiconductor devices, the method particularly characterized by: placing a plurality of semiconductor dies on a leadframe structure; applying solder paste to a side of each semiconductor die facing away from the leadframe structure; vertically aligning a metal clip structure with each adjacent pair of the semiconductor dies, each metal clip structure comprising a first metal clip integrally joined to a second metal clip by a bridging section, each metal clip having a plurality of slots dimensioned so as to take up at least 10% of the solder paste when the metal clip is pressed toward the semiconductor die vertically aligned with the metal clip; pressing each metal clip structure toward the pair of semiconductor dies vertically aligned with the metal clip structure and until the bridging section of each metal clip structure contacts a hard stop of the leadframe structure, wherein at least 10% of the solder paste is forced into the slots of the metal clips of each clip structure by the pressing; and severing connections to the leadframe structure and between the metal clips of each metal clip structure at the bridging section, to form individual semiconductor devices.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUCKER J WRIGHT whose telephone number is (571)270-3234. The examiner can normally be reached 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUCKER J WRIGHT/Primary Examiner, Art Unit 2896